Citation Nr: 0410712	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-13 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse for 
the purpose of receiving death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to October 1972, 
and died in May 1987.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals on appeal from 
a July 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the appellant 
eligibility for death pension because she had remarried in January 
2000.

The Board notes that the appellant was scheduled for a hearing 
before a Decision Review Officer in July 2002.  Although no 
transcript of the hearing is associated with the claims file, the 
July 2002 supplemental statement of the case (SSOC) indicates that 
the appellant attended an informal conference conducted that same 
month.  The appellant referred to her attendance at this informal 
conference in her September 2002 substantive appeal.  The Board 
therefore finds that all due process has been met with respect to 
the appellant's hearing request.


FINDINGS OF FACT

1.  According to their marriage license, the appellant and the 
veteran married in September 1978.  

2.  Birth certificates indicate that the couple had two children, 
in May 1978 and January 1984.

3.  According to his death certificate, the veteran died in May 
1987.

4.  The appellant indicated that she remarried in January 2000.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's surviving 
spouse for the purpose of receiving death pension benefits.  38 
U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 
3.54 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records indicate that his October 1972 
discharge was initially characterized as "under conditions other 
than honorable."  He had been charged with a court-martial 
offense, for periods of absence without official leave (AWOL) 
totaling 229 days, with one continuous AWOL period of 197 days.  
In 1977, the character of his discharge was upgraded to "under 
honorable conditions" by the Army Discharge Review Board, under 
the Department of Defense's special discharge review program (see 
38 C.F.R. § 3.12(h)), and the upgrade was affirmed upon additional 
review pursuant to Public Law No. 95-126, 91 Stat. 1106 (Oct. 8, 
1977).

According to their marriage license, the veteran married the 
appellant in September 1978.  A May 1978 birth certificate 
indicates the appellant gave birth to a son that month and the 
veteran was the father.  A January 1984 birth certificate shows 
the appellant gave birth to a daughter that month and the veteran 
was the father.  The veteran's death certificate indicates that he 
died in May 1987, and lists the appellant as his surviving spouse.

The appellant submitted an initial claim for VA death benefits in 
August 1987.  That same month, the RO denied entitlement to 
dependency and indemnity compensation (DIC) on the basis that the 
evidence failed to establish that the veteran's death was due to a 
service-connected disability, and denied death pension because the 
appellant's income exceeded the maximum annual rate for a widow 
with children to receive death pension.  She was notified by 
letter of that determination and of her appellate rights, and she 
did not appeal.

In November 1987, the RO issued an Administrative Decision.  It 
determined that, notwithstanding the Army's discharge upgrade, the 
appellant was barred from receiving any VA benefits because the 
veteran had received a discharge under conditions other than 
honorable as a result of an absence without official leave (AWOL) 
for a continuous period of at least 180 days (see 38 C.F.R. § 
3.12(b), (c)), and there was no evidence of compelling 
circumstances to warrant the prolonged absence, needed to reverse 
that bar to VA benefits.  The appellant was notified by letter of 
that determination and of her appellate rights, and she did not 
appeal.

In October 1998, the appellant again submitted a claim for VA 
death benefits.  She reported that she had no net worth or income.  
In November 1998, the RO denied the appellant's claim for death 
pension, based upon the circumstances of the veteran's discharge 
from service.

In November 1999, the RO received from the appellant 
correspondence from the veteran to the Department of the Army, 
dated in June 1977, explaining his absence from military service.  
In the letter, the veteran stated that he went AWOL because his 
mother became ill and could no longer care for his two children, 
of whom he had custody as a divorced parent.  The veteran had, on 
that basis, sought to upgrade the character of his discharge.

In a June 2000 Administrative Decision, the RO determined that, 
due to the compelling circumstances of the veteran's extended AWOL 
in service, the bar to VA benefits would no longer be applied, and 
thereby established the appellant's eligibility for all benefits 
administered by VA.

In response to its inquiry, in November 2000, the RO received the 
appellant's Improved Pension Eligibility Verification Report 
(Surviving Spouse with Children), in which the appellant indicated 
that she had remarried in January 2000.  She further stated that 
her two children by the veteran were unmarried, were her 
dependents, and were in her custody.

In July 2001, the RO denied the appellant death pension because, 
as she had indicated, she remarried in January 2000, and thus was 
no longer the veteran's unremarried surviving spouse.

The appellant's notice of disagreement, received in August 2001, 
indicated that she strongly feels she is qualified for "Widows 
pension."

A July 2002 SSOC issued by a Decision Review Officer indicates 
that the appellant attended an informal conference conducted by 
the DRO that same month.  The SSOC shows that the appellant 
indicated she understood the reason her benefits were denied, but 
did not withdraw her appeal.

In her September 2002 substantive appeal, the appellant indicated 
that at her informal conference she understood why her benefits 
were denied for widow's pension.  However, she disagreed that the 
two children from her marriage to the veteran did not qualify for 
any VA benefits.  She indicated that at the time of the veteran's 
death, she filed for benefits on behalf of her children.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).  We are also aware that the Secretary of Veterans 
Affairs has filed a motion with the U.S. Court of Appeals for 
Veterans Claims (Court) seeking review and clarification of the 
Pelegrini decision.

In the present case, however, the Board believes the applicable 
facts and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion below, 
the appellant's lack of eligibility for VA death pension benefits 
is so clear that there can be no prejudice in not engaging in 
further VCAA notice or action.  See, e.g., Valaio v. Principi, 17 
Vet. App. 229, 231-32 (2003), holding that any error in applying 
the VCAA is nonprejudicial where the facts are not in dispute and 
the facts averred could not conceivably lead to a different 
result.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002), 
to the effect that the VCAA is not applicable to a claim in which 
the law, and not the evidence, is dispositive of the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  Upon 
careful review of the file and consideration of the VCAA, the 
Board finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no benefit 
flowing to the appellant.  Such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

B.  Discussion

Death pension benefits shall be paid by the Secretary to the 
surviving spouse of each veteran of a period of war who met the 
service requirements prescribed in section 1521(j) of this title.  
38 U.S.C.A. § 1541.

For the purpose of administering veterans' benefits, except as 
provided in 38 C.F.R. § 3.52, a "surviving spouse" means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) who was the spouse of the 
veteran at the time of the veteran's death and (1) who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without the 
fault of the spouse, and (2) except as provided in  38 C.F.R. § 
3.55, has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of the 
opposite sex and held herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 2003); 38 
C.F.R. § 3.50(b) (2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Death pension may be paid to a surviving spouse who was married to 
the veteran: (1) one year prior to the veteran's death, or (2) for 
any period of time if a child was born of the marriage, or was 
born to them before the marriage, or (3) for Korean War veterans, 
if the marriage occurred before February 1, 1965.  38 C.F.R. § 
3.54(a).  For VA benefit purposes, a marriage means a marriage 
valid under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).

The Board does not dispute the appellant and the veteran were 
legally married and that such marriage was never terminated by 
divorce before his death.  However, the appellant has stated that 
she remarried in January 2000.  Thus, she no longer qualifies as 
the veteran's surviving spouse and, therefore, is not eligible for 
death pension, irrespective of her income.

We are very sympathetic with the appellant's frustration at being 
unable to secure VA benefits since the death of the veteran.  
However, the record shows that, after the veteran died in 1987, 
she was denied death pension on two different grounds: first, 
because the veteran's discharge for more than 180 days of 
continuous AWOL was a bar to benefits; and second, because the 
widow reported annual income in excess of the amount permitted for 
receipt of pension.  Both of those bases for denial were, and are, 
prescribed by law, and the appellant did not file an appeal as to 
either decision.  More recently, the appellant has been denied 
death pension on the basis that she is now married to another man, 
and thus no longer qualifies as a surviving spouse under the law.  
Therefore, at all times the appellant has been ineligible under 
the law for VA death pension, either because of the veteran's 
character of discharge, because of her income, or because she 
remarried.

While the appellant contends that her children should receive VA 
death benefits because the veteran was their father, the Board 
notes that a claim for death pension for the appellant as the 
veteran's widow is the only issue before the Board at this time.  
The appellant is free to file a claim on behalf of her children.  
However, according to their birth certificates associated with the 
claims file, the appellant's children are 25 and 20 years old, 
beyond the age when children are generally considered dependents 
for VA benefits purposes.  See 38 U.S.C.A. §§ 101(4).  To the 
extent they may be eligible for VA benefits as the veteran's adult 
children, they must bring this issue before VA separately.

Therefore, the law mandates that we hold that, when she remarried 
in January 2000, the appellant no longer qualified as the 
veteran's surviving spouse.  Thus, the appellant has no 
eligibility for VA death pension benefits as the veteran's widow.  
For this reason, the claim of entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. Brown, 
supra.


ORDER

Entitlement to recognition as the veteran's surviving spouse for 
the purpose of receiving death pension benefits is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



